*233OPINION OF THE COURT
Per Curiam.
Jeffrey E. Levine has submitted an affidavit, dated October 23, 1998, in which he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Levine was admitted to the practice of law by the Appellate Division of the Supreme Court in the Fourth Judicial Department on September 10, 1976, under the name Jeffrey Earl Levine.
In his affidavit, Mr. Levine asserts that his resignation is voluntarily submitted, free from coercion and duress, and with a full awareness of the implications of its submission, including the fact that he is barred from seeking reinstatement as an attorney for a minimum of seven years. He acknowledges that he is currently the subject of a disciplinary proceeding based upon a complaint alleging, inter alia, misrepresentation and engaging in conduct that adversely reflects on his fitness to practice law, failing to properly administer an escrow account, and failing to account for funds entrusted to him as a fiduciary.
Mr. Levine acknowledges that he could not successfully defend himself on the merits against any charges predicated upon the pending investigation. He is aware that in any order permitting him to resign, he could be required to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. The respondent is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by subdivision (6-a) (f) to be heard in opposition thereto.
Mr. Levine has been served by the Grievance Committee with a petition containing 12 charges of professional misconduct.
The Grievance Committee submits that respondent’s resignation is the most expeditious way to conclude this matter and urges its acceptance.
Under the circumstances, the proffered resignation is accepted, Mr. Levine is disbarred, and his name stricken from the roll of attorneys and counselors-at-law.
Mangano, P. J., Bracken, Miller, O’Brien and Goldstein, JJ., concur.
Ordered that the resignation of Jeffrey E. Levine is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey E. Levine is disbarred, and his name is *234stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeffrey E. Levine shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey E. Levine is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.